DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The subject matter of claims 17 and 31 could either not be found or was not suggested in the prior art of record. The closet art to the claimed invention are Van Der Wal (US 5273544) and Bostrom (US 2014/0243753). While Van Der Wal teaches the at least one gripping member (46, Fig 1) is configured to move relative to the cap assembly (Col 4, lines 45-49; Col 6, lines 45-51), the at least one gripping member doesn’t move relative to the cap assembly when going from the retracted to the engaged positions. While Bostrom teaches the at least one gripping member (22, Fig 3) is configured to move relative to the cap assembly (11, Fig 3) from the retracted position (See Fig 4A) towards the engaged position (See Fig 4B), Bostrom does not teach that the at least one gripping member is configured to move from the retracted position towards the engaged position due to the gripping mechanism being moved axially relative to the inner injection needle cap when the cap assembly is pulled away from the cartridge holder. The combination of Van Der Wal and Bostrom to arrive at the claimed invention would require substantial redesign. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTARIUS S DANIEL whose telephone number is (571)272-8074.  The examiner can normally be reached on M-F 7:30am to 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTARIUS S DANIEL/Examiner, Art Unit 3783                                                                                                                                                                                                        /KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783